Case 5:21-cv-00001-LGW-BWC Document 6 Filed 03/10/21 Page 1 of 1

AO 450 (GAS Rev 09/20) Judgment in a Civil Case

United States District Court
Southern District of Georgia

 

CETERY LAMAR WEEMS,

Plaintiff,
JUDGMENT IN A CIVIL CASE
V. CASE NUMBER: ©¥>7!-001
FNU WICKER, et al.,
Defendants.

CO Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

1 Decision by Court. This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with the Order of the Court entered this 10th day of March 2021, the Magistrate
Judge's Report and Recommendation is ADOPTED as the Order of the Court. Therefore,
Plaintiff's Complaint is DISMISSED without prejudice, and Plaintiff is DENIED in forma pauperis

status on appeal. This case stands CLOSED.

Approved by:

 

HON. LIS. DBE D, JUDGE
UNITEDSTATES DISTRICT C I
SO ERN DISTRICT OF GEORGIA

A Gale ly [ Ov zJ John E. Triplett, Acting Clerk
]

Clerk

(hl dsp

(By) Deputy Clett al

 

Date

GAS Rev 10/2020
